Atkinson, J.
When the object of a receivership in an equitable action had been accomplished, an issue was raised as to the arnount of fees to be paid to the receiver and to the attorneys. The issue was tried by the court without the intervention of a jury, and upon the conclusion of the evidence specified sums were separately awarded to the receiver and to the attorneys. The bill of exceptions, after reciting the facts as indicated, assigned'error as follows: “to which ruling and order of the court the plaintiff in error then and there excepted, and now excepts and assigns the same as error.” H'eld, that this was an' insufficient assignment of error; and the writ of error, on motion, is dismissed. Wheeler v. Worley, 110 Ga. 513 (35 S. E. 639); Fidelity & Deposit Co. v. Anderson, 102 Ga. 551 (28 S. E. 382); Mutual Bldg. & Loan Asso. v. *556Glessner, 99 Ga. 747 (27 S. E. 187); Hall v. Huff, 74 Ga. 409; Adams v. May, 145 Ga. 234 (88 S. E. 928).
No. 448.
January 16, 1918.
Writ of error; from Bibb superior court.
W. D. McNeil, for plaintiff in error.
Hardeman, Jones, Parle & Johnston and II. S. Strozier, contra.

Writ of error dismissed.


All the Justices concur, except Fish, O. J., absent.